EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 27 June 2022 has been entered.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael S. Tomsa (Reg. No. 64,264) on 22 July 2022 (via electronic mail).

The application has been amended as follows: 
IN THE CLAIMS
 In Claim 1, the period has been replaced by - - , and
wherein at least one spring mounting includes a flexurally or torsionally elastic spring rod that is clamped in a flexurally and torsionally rigid manner at one end while otherwise cantilevering freely and on the other, free end of which a wafer receptacle edge contact element is fastened, wherein a modulus of elasticity, a cross section and a free cantilever length of said spring rod are attuned to one another such that the wafer receptacle edge contact element is mounted on said spring rod with a predetermined spring constant in the direction of said predetermined path of movement. - -

In Claim 2, lines 1-2, the phrase - - said front frame edge includes at least two frame edge contact elements and - - has been deleted.

Claim 5 has been cancelled.

In Claim 6, line 1, “Claim 5” has been replaced by - - Claim 1 - -.

Response to Arguments
Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive. However, the Examiner’s amendment above overcomes the rejection of Claim 1 for the reasons below.

Reasons for Allowance
Claims 1-4 and 6-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant's and Examiner's amendments have overcome the objections and 35 U.S.C. §§ 112 and 103 rejections of the previous office action. Further, the independent claims overcome the prior art since they require that (Claim 1) at least one spring mounting includes a flexurally or torsionally elastic spring rod that is clamped in a flexurally and torsionally rigid manner at one end while otherwise cantilevering freely and on the other, free end of which a wafer receptacle edge contact element is fastened, wherein a modulus of elasticity, a cross section and a free cantilever length of said spring rod are attuned to one another such that the wafer receptacle edge contact element is mounted on said spring rod with a predetermined spring constant in the direction of said predetermined path of movement or that (Claim 9) the at least one spring mounting includes a flexurally or torsionally elastic spring rod having a first end and a second end, wherein the first end is clamped in a flexurally and torsionally rigid manner while otherwise cantilevering freely and the second end includes the at least one wafer receptacle edge contact element fastened thereon in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, US Patent Application Publication No. 2013/0180953 to Iwai et al. discloses framed wafer 2 and wafer tray 3 (Fig. 11), and wafer receptacle edge contact element 40/41A (Fig. 14), however, Iwai does not disclose that (Claim 1) at least one spring mounting includes a flexurally or torsionally elastic spring rod that is clamped in a flexurally and torsionally rigid manner at one end while otherwise cantilevering freely and on the other, free end of which a wafer receptacle edge contact element is fastened, wherein a modulus of elasticity, a cross section and a free cantilever length of said spring rod are attuned to one another such that the wafer receptacle edge contact element is mounted on said spring rod with a predetermined spring constant in the direction of said predetermined path of movement or that (Claim 9) the at least one spring mounting includes a flexurally or torsionally elastic spring rod having a first end and a second end, wherein the first end is clamped in a flexurally and torsionally rigid manner while otherwise cantilevering freely and the second end includes the at least one wafer receptacle edge contact element fastened thereon in combination with the other claim limitations. Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652